UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2009  September 30, 2010 Item 1: Reports to Shareholders Vanguard Equity Income Fund Annual Report September 30, 2010 > For the fiscal year ended September 30, 2010, Vanguard Equity Income Fund returned about 11%. > The fund outperformed its benchmark, the FTSE High Dividend Yield Index, by more than 2 percentage points for the period. > The funds 30-day SEC yield declined slightly from 2009 fiscal year-end as stock prices rose. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Funds After-Tax Returns. 26 About Your Funds Expenses. 27 Glossary. 29 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended September 30, 2010 Total Returns Vanguard Equity Income Fund Investor Shares 11.36% Admiral Shares 11.50 FTSE High Dividend Yield Index 9.29 Equity Income Funds Average 11.09 Equity Income Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance September 30, 2009, Through September 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $17.40 $18.83 $0.528 $0.000 Admiral Shares 36.46 39.47 1.141 0.000 1 Chairmans Letter Dear Shareholder, Vanguard Equity Income Fund returned about 11% for the 12 months ended September 30, 2010. The fund performed considerably better than its index, the FTSE High Dividend Yield Index, which returned about 9% for the period. The fund also outperformed the average return for equity income funds. At the end of the 12-month period, the fund had a 30-day SEC yield of 2.60%, more than 1 percentage point higher than the yield of the broad stock market, as measured by Vanguard Total Stock Market Index Fund Investor Shares. The yield is down a bit from its year-ago level, as investor enthusiasm for dividend-paying stocks has boosted share prices. Also, please note that on October 6, after the close of the period, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. An upbeat end to a worrisome 12 months Although global stock markets traced a ragged trajectory, they ultimately gained ground for the 12 months ended September 30. Europes sovereign debt crisis and a dispiriting lack of vigor in the U.S. economy weighed on stock prices through the spring and summer. 2 In September, however, investor sentiment perked up, buoyed by continued signs of strength in corporate financial statements. The broad U.S. stock market rallied to close the 12-month period with a return of more than 11%. Small-capitalization stocks finished a few steps ahead of their large-cap counterparts. International stock markets were a mixed bag: middling returns in Europe, stagnation in the Pacific regions developed markets, and a return of more than 20% from emerging markets. The combined result, as measured by the MSCI All Country World Index ex USA, was a 12-month return of 8%. Bond prices rallied, driving yields to surprising lows Bonds produced strong 12-month returns, a gratifying performance that nevertheless raises questions about the prospects for total returns in a fixed income market where yields hover near all-time lows. At the start of the period, the 10-year U.S. Treasury note yielded 3.31%; at the end of the period, the figure was 2.51% as investors bid up bond prices. As yields move lower, of course, the scope for continued declinesand the attendant rise in pricesdiminishes. Corporate bonds performed best for the 12 months. Municipal bonds delivered solid, but more modest, returns. Market Barometer Average Annual Total Returns Periods Ended September 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 10.75% -6.79% 0.86% Russell 2000 Index (Small-caps) 13.35 -4.29 1.60 Dow Jones U.S. Total Stock Market Index 11.51 -6.12 1.37 MSCI All Country World Index ex USA (International) 8.00 -6.98 4.72 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.16% 7.42% 6.20% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.81 6.04 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.01 2.47 CPI Consumer Price Index 1.14% 1.57% 1.90% 3 As has been the case for almost two years now, the yields of money market securities remained near 0%, a consequence of the Federal Reserve Boards efforts to stimulate the economy by keeping a tight lid on borrowing costs. Dividend-paying stocks make a strong comeback In the wake of the 20082009 financial crisis, many companies slashed or eliminated dividends, putting pressure on dividend-oriented funds. From the fourth quarter of 2008 to the fourth quarter of 2009, for example, dividends paid by the companies in the S&P 500 Index declined by about 20%, according to Standard & Poors. Although payouts have yet to return to their precrisis highs, dividends have been bouncing back, boosting enthusiasm forand the share prices ofdividend-paying stocks. General Electric, one of the funds top-10 holdings, illustrates the tos and fros. Amid fallout from the financial crisis, the company cut its dividend in 2009 for the first time since the Great Depression. In July, General Electrics Board of Directors announced a 20% increase in dividends to 12 cents per share, up from 10 cents per share. Investor enthusiasm for dividend-paying companies may also reflect dissatisfaction with the distressingly small yields available from fixed income investments. Although stock prices are much more volatile than bond prices, investors seem to view stocks Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.36% 0.24% 1.36% The fund expense ratios shown are from the prospectus dated January 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the funds expense ratios were 0.31% for Investor Shares and 0.22% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Equity Income Funds. 4 that pay dividends as an alternative to low-yielding fixed income securities. During the past 12 months, this search for income in the stock market brought investors the additional benefit of a solid increase in share prices. The funds 30-day SEC yield dropped during the period, even as the dividend climate improved. At the end of the 12 months, the funds 30-day SEC yield was 2.60% for Investor Shares (down from 2.80% at the end of the 2009 fiscal year). Still, the funds 30-day SEC yield was more than a percentage point higher than the broad stock markets yield of 1.52% as measured by Vanguard Total Stock Market Index Funds Investor Shares. The overall drop in yields was mostly attributable to a concurrent rise in company stock prices. On a sector level, stocks in information technology, consumer discretionary, materials, and consumer staples all contributed to the funds relative performance. In technology, software companies were down for the period, but the fund managed to avoid some of the harder-hit stocks. In consumer-related industries, household goods, retailers, and food products all helped performance, while chemical and container companies were areas of strength in the materials sector. Although the funds financial holdingswhich accounted for about 15% of the funds assets, on average, during the periodposted overall negative results, stock selection in the sector helped boost performance relative to the index. The opposite was true in the Total Returns Ten Years Ended September 30, 2010 Average Annual Return Equity Income Fund Investor Shares 3.52% Spliced Equity Income Index 3.31 Equity Income Funds Average 2.42 Spliced Equity Income Index: Russell 1000 Value Index through July 31, 2007; FTSE High Dividend Yield Index thereafter. Equity Income Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 telecommunication services industry. Although these stocks turned in strong results for the period, the funds performance in this sector trailed that of the index. The funds underperformance was mostly because of its limited exposure to Verizon Communications, which jumped 23% for the period. Funds long-term results outperform by comparative standards For the ten years ended September 30, Investor Shares of Vanguard Equity Income Fund posted an average annual return of 3.52%. The fund slightly outperformed its benchmark index (+3.31%) for the same period, and returned significantly more than its peer-group average (+2.42%). The funds two advisorsWellington Management Company and Vanguard Quantitative Equity Groupidentify dividend-paying, undervalued companies whose share prices are expected to appreciate over time. Each advisor follows its own distinct strategy, and together theyve led the fund to competitive long-term results. In addition to the advisors skills, the funds low costs have helped to provide a head start on performance compared with its peers. Focus on your goals rather than the markets moves The stock markets ups and downs can be unsettling for investors, but the volatility is also a good reminder that you shouldnt let the markets unpredictable movements startle you or influence your long-term investment strategy. While nobody can predict whats going to happen next in the financial markets, we can position our investment portfolios to make sure that theyre in line with our long-term financial goals. Vanguard encourages you to create a plan that includes a mix of stocks, bonds, and short-term investments appropriate for your goals and risk tolerance. A well-balanced investment portfolio can help provide some cushion from the stock markets downward swings while allowing you to participate in its long-term potential for growth. Vanguards low-cost Equity Income Fund can play an important role in such an investment plan, particularly for investors who hope to generate regular income from their stock portfolios. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2010 6 Advisors Report For the fiscal year ended September 30, the Equity Income Fund returned about 11%, reflecting the combined results of your funds two independent investment advisors. The use of two advisors provides exposure to distinct, yet complementary, investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of the funds assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how their portfolio positioning reflects this assessment. These comments were prepared on October 15, 2010. Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 61 2,622 A fundamental approach to seeking desirable stocks. Company, LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Quantitative Equity 35 1,520 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings-quality of companies as compared with their peers. Cash Investments 4 176 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Wellington Management Company, llp Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Vice President and Equity Portfolio Manager U.S. economic growth slowed from the pace experienced in the first half of 2010, as the benefit from significant inventory restocking waned and the pace of job growth was muted. Midcycle economic corrections are not uncommon, and while we acknowledge that there is the risk of an economic double dip, we believe that the economy will continue to expand at a moderate pace. Corporate earnings have been strong because of aggressive cost cutting and improving revenues. The stabilizing economic outlook should enable corporations to grow revenues at a moderate pace and, combined with strong operating leverage generated by their slimmed-down cost structure, should drive attractive earnings growth. Global economic growth remains solid, largely driven by the emerging economies. China is still the key driver of growth, and while there remains some risk that Chinese economic activity will unravel, we believe the country will successfully navigate through this economic slowdown. European growth remains mixed, with Germany experiencing strong growth, while other countries, such as Greece and Spain, struggle with big deficits. Over the past 12 months, we sold several companies that reached our target prices, such as Nestlé, Caterpillar, and Air Products. We also sold Ingersoll Rand and UNUM as they approached our target prices and reinvested the proceeds into names with more attractive dividend yields. BP and AFLAC were sold because of eroding fundamentals. Our largest purchases included insurance broker Marsh & McLennan, food manufacturing and packaging company Kraft, energy producer Exxon Mobil, and security provider Tyco International. Vanguard Quantitative Equity Group Portfolio Manager: James P. Stetler, Principal After starting the fiscal year with two strong quarters of returns, the U.S. equity market headed south during the fiscal third quarter, declining more than 10%, only to see a strong rally finish the fiscal fourth quarter and year. The September recovery came despite continued weakness and uncertainty in economic data. There has been a slow and steady decline of GDP results since the fourth quarter of 2009, when GDP growth registered a 5.0% gain followed by a 3.7% gain in the first calendar quarter of 2010, and finally a 1.6% gain in the second quarter. Corporate earnings have continued to surprise to the upside and may continue for this third quarter. Still, an uncertain global recovery, 8 near-10% unemployment, sovereign debt concerns, and recent Federal Reserve statements discussing the possibility of additional stimulus measures have investors cautious and concerned about where equity markets will head next. Higher dividend-yielding stocks, the focus of your investment in the Equity Income Fund, returned 9.3% for the period, as measured by the FTSE High Dividend Yield Index. For the 12-month period, returns in this area of the equity market were led by consumer discretionary, materials, and telecommunication companies. Technology and financial company returns were the laggards for the fiscal period. Our valuation, management decisions, growth, and quality indicators accurately distinguished the outperformers from the underperformers for the period. Our valuation model measures the price we will pay for a stocks earnings or cash flow. The management decisions model evaluates the decisions corporate managers make to enhance shareholder value, while the growth indicator differentiates between companies with low valuations because of poor growth prospects and firms with more attractive prospects. The quality model measures balance sheet strength and the sustainability of earnings. Our market sentiment model, which assesses investors actions toward a company in the marketplace, was negative for the period and detracted from our overall results. Stock selections were strongest in the financial and materials sectors. In financials, selections such as New York Community Bancorp and an underweighting in Citigroup added most to our returns. In the materials category, Lubrizol, DuPont, and Eastman Chemical were the largest contributors to our relative results. On the other hand, our selections in the industrial, utilities, and technology sectors held back our overall return. R.R. Donnelley & Sons, Exelon, Jabil Circuit, and Diebold were among the holdings that did not perform as we expected. Although proof of a stable economic recovery has not yet materialized and market uncertainty and volatility may be with us for the near term, we remain committed to a portfolio of companies with lower relative price-to-earnings and cash-flow ratios, growth rates near the market, a higher return on equity, quality balance sheets, and positive market sentiment. We believe this growth at a reasonable price approach to building a portfolio, combined with a disciplined risk control framework, offers an attractive profile that the market will reward in the long term. We thank you for your investment and trust and we look forward to reporting to you in 2011. 9 Equity Income Fund Fund Profile As of September 30, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.36% 0.24% 30-Day SEC Yield 2.60% 2.60% Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 147 552 3,920 Median Market Cap $53.6B $53.6B $27.3B Price/Earnings Ratio 13.3x 14.4x 17.1x Price/Book Ratio 2.1x 2.2x 2.1x Return on Equity 20.8% 21.3% 19.1% Earnings Growth Rate 1.6% 2.0% 6.4% Dividend Yield 3.3% 3.2% 1.8% Foreign Holdings 3.6% 0.0% 0.0% Turnover Rate 45%   Short-Term Reserves 0.5%   Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 9.3% 8.3% 11.7% Consumer Staples 15.0 17.7 10.1 Energy 11.6 11.0 9.7 Financials 12.8 10.3 16.6 Health Care 12.0 12.0 11.2 Industrials 14.8 15.7 11.1 Information Technology 8.9 8.6 19.0 Materials 4.5 3.9 4.2 Telecommunication Services 3.8 5.0 2.9 Utilities 7.3 7.5 3.5 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index Index R-Squared 0.99 0.92 Beta 0.91 0.86 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Chevron Corp. Integrated Oil & Gas 3.8% Johnson & Johnson Pharmaceuticals 3.3 AT&T Inc. Integrated Telecommunication Services 2.9 Microsoft Corp. Systems Software 2.8 Pfizer Inc. Pharmaceuticals 2.7 Merck & Co. Inc. Pharmaceuticals 2.7 Exxon Mobil Corp. Integrated Oil & Gas 2.6 JPMorgan Chase & Co. Diversified Financial Services 2.5 3M Co. Industrial Conglomerates 2.5 General Electric Co. Industrial Conglomerates 2.5 Top Ten 28.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the expense ratios were 0.31% for Investor Shares and 0.22% for Admiral Shares. 10 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2000, Through September 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Equity Income Fund Investor Shares 11.36% 1.77% 3.52% $14,128 Dow Jones U.S. Total Stock Market Index 11.51 1.37 0.41 10,421 Spliced Equity Income Index 9.29 0.92 3.31 13,852 Equity Income Funds Average 11.09 1.24 2.42 12,697 Spliced Equity Income Index: Russell 1000 Value Index through July 31, 2007; FTSE High Dividend Yield Index thereafter. Equity Income Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 11 Equity Income Fund Average Annual Total Returns Periods Ended September 30, 2010 Since Final Value One Five Inception of a $50,000 Year Years (8/13/2001) Investment Equity Income Fund Admiral Shares 11.50% 1.89% 3.33% $67,406 Dow Jones U.S. Total Stock Market Index 11.51 1.37 2.69 63,729 Spliced Equity Income Index 9.29 0.92 3.49 68,413 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): September 30, 2000, Through September 30, 2010 12 Equit y Income Fund Financia l Statements Statement of Net Assets As of September 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (96.5%) 1 Consumer Discretionar y (8.8%) McDonalds Corp. 1,161,605 86,551 Home Depot Inc. 2,581,600 81,785 Stanley Black & Decker Inc. 787,200 48,240 Genuine Parts Co. 1,060,800 47,301 Mattel Inc. 854,200 20,040 Nordstrom Inc. 476,900 17,741 Time Warner Inc. 461,900 14,157 Limited Brands Inc. 407,300 10,907 Williams-Sonoma Inc. 293,200 9,294 Whirlpool Corp. 88,100 7,133 Gannett Co. Inc. 565,728 6,919 Comcast Corp. Special Class A Shares 402,600 6,848 Darden Restaurants Inc. 124,600 5,330 Cooper Tire & Rubber Co. 253,074 4,968 H&R Block Inc. 302,200 3,913 DR Horton Inc. 283,200 3,149 Cracker Barrel Old Country Store Inc. 54,700 2,777 McGraw-Hill Cos. Inc. 80,800 2,671 Comcast Corp. Class A 66,900 1,210 Consumer Stap l es (14.5%) Philip Morris International Inc. 1,480,955 82,963 PepsiCo Inc. 1,196,700 79,509 Kraft Foods Inc. 1,902,989 58,726 Altria Group Inc. 2,287,055 54,935 Procter & Gamble Co. 859,300 51,532 General Mills Inc. 1,341,000 49,000 Wal-Mart Stores Inc. 859,000 45,974 Kimberly-Clark Corp. 704,388 45,821 Sysco Corp. 1,446,800 41,263 Coca-Cola Co. 443,082 25,929 Market Value Shares ($000) Lorillard Inc. 303,900 24,406 Colgate-Palmolive Co. 153,100 11,767 Hershey Co. 202,900 9,656 Sara Lee Corp. 717,200 9,632 ConAgra Foods Inc. 423,700 9,296 Del Monte Foods Co. 546,500 7,165 Herbalife Ltd. 106,600 6,433 Ruddick Corp. 134,700 4,671 Hormel Foods Corp. 87,000 3,880 Nu Skin Enterprises Inc. Class A 132,000 3,802 Energ y (11.0%) Chevron Corp. 1,999,300 162,043 Exxon Mobil Corp. 1,801,600 111,321 ConocoPhillips 1,457,200 83,687 Occidental Petroleum Corp. 611,400 47,873 Total SA ADR 586,700 30,274 Marathon Oil Corp. 888,500 29,409 Williams Cos. Inc. 470,000 8,982 Southern Union Co. 96,100 2,312 475,901 Exchange-Traded Fund (1.1%) 2 Vanguard Value ETF 963,400 46,918 Financia l s (12.0%) JPMorgan Chase & Co. 2,861,000 108,918 Marsh & McLennan Cos. Inc. 2,499,400 60,286 Chubb Corp. 936,762 53,386 PNC Financial Services Group Inc. 893,382 46,375 ACE Ltd. 737,500 42,959 Wells Fargo & Co. 1,521,200 38,228 Toronto-Dominion Bank 384,800 27,806 American Express Co. 488,800 20,544 13 Equit y Income Fund Market Value Shares ($000) Credit Suisse Group AG ADR 412,900 17,573 Travelers Cos. Inc. 288,200 15,015 National Bank of Canada 227,000 14,325 M&T Bank Corp. 121,900 9,973 Assurant Inc. 232,100 9,447 New York Community Bancorp Inc. 568,200 9,233 Ameriprise Financial Inc. 189,800 8,983 Hudson City Bancorp Inc. 712,700 8,738 RenaissanceRe Holdings Ltd. 142,800 8,562 American Financial Group Inc. 198,600 6,073 Bank of Hawaii Corp. 127,700 5,736 MetLife Inc. 90,300 3,472 Endurance Specialty Holdings Ltd. 76,900 3,061 Hea l th Care (11.5%) Johnson & Johnson 2,331,305 144,448 Pfizer Inc. 6,914,067 118,715 Merck & Co. Inc. 3,195,614 117,631 AstraZeneca PLC ADR 664,600 33,695 Bristol-Myers Squibb Co. 724,232 19,634 Eli Lilly & Co. 493,949 18,044 Abbott Laboratories 233,500 12,198 Medtronic Inc. 357,400 12,001 Cardinal Health Inc. 318,500 10,523 Hill-Rom Holdings Inc. 200,501 7,196 Industria l s (14.3%) 3M Co. 1,246,700 108,101 General Electric Co. 6,516,672 105,896 Illinois Tool Works Inc. 1,169,400 54,985 Waste Management Inc. 1,516,500 54,200 Eaton Corp. 624,300 51,499 Tyco International Ltd. 1,078,700 39,621 Republic Services Inc. Class A 1,109,400 33,826 PACCAR Inc. 440,400 21,205 United Technologies Corp. 231,500 16,490 Deere & Co. 215,400 15,031 United Parcel Service Inc. Class B 219,500 14,638 Schneider Electric SA 106,234 13,496 Northrop Grumman Corp. 210,613 12,769 Parker Hannifin Corp. 153,500 10,754 Caterpillar Inc. 134,600 10,590 Rockwell Automation Inc. 168,000 10,371 Honeywell International Inc. 234,262 10,293 Pitney Bowes Inc. 370,500 7,921 RR Donnelley & Sons Co. 402,310 6,823 Boeing Co. 78,800 5,243 Emerson Electric Co. 70,500 3,713 CSX Corp. 54,900 3,037 Market Value Shares ($000) Lockheed Martin Corp. 40,500 2,887 Deluxe Corp. 100,500 1,923 Raytheon Co. 38,000 1,737 Information Techno l og y (8.2%) Microsoft Corp. 4,853,800 118,870 Intel Corp. 4,086,600 78,585 Analog Devices Inc. 1,889,400 59,289 Texas Instruments Inc. 1,392,400 37,790 Maxim Integrated Products Inc. 1,467,606 27,165 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,592,300 16,146 Tyco Electronics Ltd. 240,700 7,033 Xilinx Inc. 149,000 3,965 Molex Inc. 183,600 3,843 Earthlink Inc. 246,100 2,237 M ateria l s (4.4%) Sherwin-Williams Co. 659,100 49,525 EI du Pont de Nemours & Co. 1,012,427 45,174 PPG Industries Inc. 473,600 34,478 Packaging Corp. of America 1,079,200 25,005 Lubrizol Corp. 101,600 10,766 Eastman Chemical Co. 139,900 10,353 Valspar Corp. 223,000 7,102 Sonoco Products Co. 168,800 5,645 Dow Chemical Co. 13,100 360 Te l ecommunication Services (3.7%) AT&T Inc. 4,417,805 126,349 Verizon Communications Inc. 515,498 16,800 Frontier Communications Corp. 1,284,801 10,497 Qwest Communications International Inc. 435,724 2,732 Consolidated Communications Holdings Inc. 80,000 1,494 Uti l ities (7.0%) Xcel Energy Inc. 1,439,500 33,065 Dominion Resources Inc. 712,870 31,124 PG&E Corp. 602,800 27,379 Entergy Corp. 354,700 27,145 NextEra Energy Inc. 460,966 25,072 UGI Corp. 844,900 24,173 American Electric Power Co. Inc. 628,600 22,774 Northeast Utilities 729,100 21,560 Exelon Corp. 347,500 14,797 14 Equit y Income Fund Market Value Shares ($000) Public Service Enterprise Group Inc. 381,620 12,624 DTE Energy Co. 217,700 9,999 NiSource Inc. 558,100 9,711 Pinnacle West Capital Corp. 232,400 9,591 Integrys Energy Group Inc. 176,200 9,173 IDACORP Inc. 218,100 7,834 Ameren Corp. 237,000 6,731 Oneok Inc. 125,671 5,660 Atmos Energy Corp. 142,510 4,168 CenterPoint Energy Inc. 44,700 703 Hawaiian Electric Industries Inc. 6,700 151 Tota l Common Stocks (Cost $3,749,302) Temporar y Cash Investments (3.5%) 1 M one y M arket Fund (2.8%) 3 Vanguard Market Liquidity Fund, 0.261% 122,022,136 122,022 Face Market Amount Value ($000) ($000) Repurchase Agreement (0.5%) Goldman Sachs & Co. 0.250%, 10/4/10 (Dated 9/30/10, Repurchase Value $19,600,000, collateralized by Government National Mortgage Assn. 6.000%, 12/15/39) 19,600 19,600 U.S. Government and Agenc y Ob l igations (0.2%) 4,5 Fannie Mae Discount Notes, 0.300%, 11/3/10 500 500 4,5 Fannie Mae Discount Notes, 0.240%, 2/16/11 500 499 4,5 Freddie Mac Discount Notes, 0.321%, 10/25/10 120 120 4,5 Freddie Mac Discount Notes, 0.250%, 3/21/11 300 300 4,5 Freddie Mac Discount Notes, 0.271%, 6/7/11 9,000 8,983 4,5 Freddie Mac Discount Notes, 0.281%, 6/21/11 250 249 Tota l Temporar y Cash Investments (Cost $152,274) Tota l Investments (100.0%) (Cost $3,901,576) Other Assets and Liabi l ities (0.0%) Other Assets 14,881 Liabilities (14,143) Net Assets (100%) 15 Equit y Income Fund At September 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 4,634,198 Overdistributed Net Investment Income (5,009) Accumulated Net Realized Losses (728,841) Unrealized Appreciation (Depreciation) Investment Securities 415,274 Futures Contracts 1,966 Net Assets Investor SharesNet Assets App l icab l e to 140,776,733 outstanding $.001 par va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per Share Investor Shares Admira l SharesNet Assets App l icab l e to 42,224,248 outstanding $.001 par va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per Share Admira l Shares See Note A in Notes to Financial Statements. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.5% and 0.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $10,651,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Equit y Income Fund Statement of Operations Year Ended September 30, 2010 ($000) Investment Income Income Dividends 129,653 Interest 2 240 Security Lending 326 Total Income 130,219 Expenses Investment Advisory FeesNote B Basic Fee 3,446 Performance Adjustment 565 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 4,604 Management and AdministrativeAdmiral Shares 1,506 Marketing and DistributionInvestor Shares 609 Marketing and DistributionAdmiral Shares 315 Custodian Fees 65 Auditing Fees 28 Shareholders ReportsInvestor Shares 73 Shareholders ReportsAdmiral Shares 5 Trustees Fees and Expenses 8 Total Expenses 11,224 Net Investment Income Rea l ized Net Gain (Loss) Investment Securities Sold 2 53,587 Futures Contracts 5,118 Foreign Currencies (16) Rea l ized Net Gain (Loss) Change in Unrea l ized Appreciation (Depreciation) Investment Securities 261,011 Futures Contracts 694 Change in Unrea l ized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resu l ting from Operations 1 Dividends are net of foreign withholding taxes of $792,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,267,000, $167,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 17 Equit y Income Fund Statement of Changes in Net Assets Year Ended September 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 118,995 130,251 Realized Net Gain (Loss) 58,689 (770,444) Change in Unrealized Appreciation (Depreciation) 261,705 223,473 Net Increase (Decrease) in Net Assets Resulting from Operations 439,389 (416,720) Distributions Net Investment Income Investor Shares (72,980) (79,799) Admiral Shares (46,454) (51,186) Realized Capital Gain Investor Shares  (14,956) Admiral Shares  (9,460) Total Distributions (119,434) (155,401) Capita l Share Transactions Investor Shares 29,451 136,361 Admiral Shares 69,613 (3,445) Net Increase (Decrease) from Capital Share Transactions 99,064 132,916 Total Increase (Decrease) 419,019 (439,205) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($5,009,000) and ($4,554,000). See accompanying Notes, which are an integral part of the Financial Statements. 18 Equit y Income Fund Financia l High l ights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment Operations Net Investment Income .526 .585 .770 .733 .703 Net Realized and Unrealized Gain (Loss) on Investments 1.432 (2.506) (5.617) 3.215 2.541 Total from Investment Operations 1.958 (1.921) (4.847) 3.948 3.244 Distributions Dividends from Net Investment Income (.528) (.587) (.785) (.730) (.710) Distributions from Realized Capital Gains  (.112) (1.358) (1.418) (1.054) Total Distributions (.528) (.699) (2.143) (2.148) (1.764) Net Asset Va l ue, End of Period Tota l Return 1 11.36% -9.12% -18.92% 16.29% 14.39% Ratios/Supp l ementa l Data Net Assets, End of Period (Millions) $2,651 $2,423 $2,626 $3,445 $3,035 Ratio of Total Expenses to Average Net Assets 2 0.31% 0.36% 0.30% 0.29% 0.31% Ratio of Net Investment Income to Average Net Assets 2.88% 3.76% 3.30% 2.79% 2.94% Portfolio Turnover Rate 45% 51% 55% 51% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.02%, 0.00%, 0.00%, and (0.01)%. See accompanying Notes, which are an integral part of the Financial Statements. 19 Equit y Income Fund Financia l High l ights Admira l Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment Operations Net Investment Income 1.138 1.264 1.673 1.601 1.545 Net Realized and Unrealized Gain (Loss) on Investments 3.013 (5.269) (11.772) 6.746 5.324 Total from Investment Operations 4.151 (4.005) (10.099) 8.347 6.869 Distributions Dividends from Net Investment Income (1.141) (1.270) (1.705) (1.595) (1.560) Distributions from Realized Capital Gains  (.235) (2.846) (2.972) (2.209) Total Distributions (1.141) (1.505) (4.551) (4.567) (3.769) Net Asset Va l ue, End of Period Tota l Return 11.50% -9.05% -18.82% 16.44% 14.55% Ratios/Supp l ementa l Data Net Assets, End of Period (Millions) $1,667 $1,475 $1,711 $2,256 $1,783 Ratio of Total Expenses to Average Net Assets 1 0.22% 0.24% 0.18% 0.17% 0.17% Ratio of Net Investment Income to Average Net Assets 2.97% 3.89% 3.42% 2.91% 3.08% Portfolio Turnover Rate 45% 51% 55% 51% 26% 1 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.02%, 0.00%, 0.00%, and (0.01)%. See accompanying Notes, which are an integral part of the Financial Statements. 20 Equit y Income Fund Notes to Financia l Statements Vanguard Equity Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 21 Equit y Income Fund 4. Repurchase Agreements: The fund may invest in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee for Wellington Management Company, LLP , is subject to quarterly adjustments based on the funds performance for the preceding three years relative to the Lipper Equity Income Average for periods prior to April 1, 2008, and the FTSE High Dividend Yield Index beginning April 1, 2008. The benchmark change will be fully phased in by March 2011. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $711,000 for the year ended September 30, 2010. For the year ended September 30, 2010, the aggregate investment advisory fee represented an effective annual basic rate of 0.08% of the funds average net assets, before an increase of $565,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2010, the fund had contributed capital of $758,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.30% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 22 Equit y Income Fund D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
